           IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

DANIEL CLEON BURROUGHS                                    PETITIONER

v.                         No.1:19-cv-100-DPM

BRYAN HALE; MARYLAND
MAYFIELD; MATT HENDRIX;
HEBER SPRINGS POLICE
DEPARTMENT; and HEBER
SPRINGS PROSECUTORS OFFICE                            RESPONDENTS

                                ORDER
     The    Court   adopts     Magistrate   Judge   Ray's    unopposed
recommendation, Ng 3. FED. R. CIV. P. 72(b) (1983 addition to advisory
committee notes).     Burroughs's § 2241 petition will be dismissed
without prejudice. His motion for leave to proceed in forma pauperis,
Ng 1, is denied as moot.
     So Ordered.



                                  D .P. Marshall Jr.
                                  United States District Judge
